


Exhibit 10.1

 

CONFIDENTIAL TREATMENT REQUESTED

 

INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND
NOTED WITH “****”. AN UNREDACTED VERSION OF THIS DOCUMENT HAS ALSO BEEN PROVIDED
TO THE SECURITIES AND EXCHANGE COMMISSION.

 

SECOND AMENDMENT TO DISTRIBUTION AGREEMENT

 

This Second Amendment to Distribution Agreement (this “Amendment”) is made by
and between Lantheus Medical Imaging, Inc., formerly known as Bristol-Myers
Squibb Medical Imaging, Inc. (“LMI”), and Medi-Physics, Inc., doing business as
G.E. Healthcare Inc. (“G.E. Healthcare”) (referred to individually as “Party”
and collectively as “Parties”), and shall be effective as of  January 1, 2012.

 

WITNESSETH:

 

WHEREAS, LMI and G.E. Healthcare are Parties to that certain Distribution
Agreement dated as of October 31, 2001, as amended by the First Amendment to
Distribution Agreement effective as of January 1, 2005 (as amended, the
“Agreement”);

 

WHEREAS, the Parties desire to amend the Agreement all in accordance with, and
subject to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the Parties agree as follows:

 

1.             Defined Terms.  Capitalized terms used, but not defined, herein
shall have the meanings ascribed to them in the Agreement.  All references to
“NA” in the Agreement shall be read to mean “G.E. Healthcare.”  All references
to BMS in the Agreement shall be read to mean “Lantheus Medical Imaging, Inc.
(“LMI”).”

 

2.             Amendments.  Subject to the terms and conditions of this
Amendment, the Agreement is hereby amended as follows:

 

(a)           Article 1.  Article 1, Appointment as Distributor, is hereby
deleted in its entirety with the following substituted therefor:

 

ARTICLE 1.  Appointment as Distributor

 

LMI hereby grants to G.E. Healthcare, under the terms and conditions of this
Agreement, the non-exclusive right to market, distribute and sell the terminally
sterilized Technetium (Tc-99m) generators (brand name “TechneLite®”), Gallium
Citrate Ga-67 Injection and Xe-I33 gas products and accessory products
hereinafter identified on Exhibit A attached hereto (“Products “) in the **** to
the list of unaffiliated customers currently being supplied by G.E. Healthcare,
a copy of which has been provided to

 

--------------------------------------------------------------------------------


 

Execution version

Confidential

 

LMI and which may be modified from time to time by mutual consent of the
Parties.  In addition, LMI agrees to supply to G.E. Healthcare Radiopharmacies
in the Territory, solely for unit dose preparation in the Territory, the
TechneLite®, Ga-67 and Xe-133 Products listed on Exhibit A.  G.E. Healthcare
Radiopharmacies in the Territory are defined as those free-standing
radiopharmacies in which G.E. Healthcare has at least a **** percent (****%)
ownership interest.  Hereinafter, the term “Territory” shall refer to both ****
and ****, including all **** and ****, and specifically excluding ****.

 

(b)           Section 2.1.  Section 2.1(a) and (b) are hereby deleted in their
entirety with the following substituted therefor:

 

2.1          G.E. Healthcare guarantees, subject to LMI’s ability to supply, a
minimum purchase requirement of Products as set forth in this Section 2.1.  LMI
agrees to use commercially reasonable efforts to manufacture and sell to G.E.
Healthcare, and G.E. Healthcare agrees to purchase from LMI, the following
requirements (collectively, the “Minimum Purchase Requirements”):

 

(a)          **** percent (****%) of G.E. Healthcare’s requirements for Gallium
Citrate Ga-67 Injection and Xe-I33 gas Products from the Effective Date through
****;

 

(b)          **** percent (****%) of G.E. Healthcare’s requirements for
TechneLite® Products from the Effective Date through ****;

 

(c)           **** percent (****%) of G.E. Healthcare’s requirements for
TechneLite® Products during the period from **** through ****;

 

(d)          **** percent (****%) of G.E. Healthcare’s requirements for
TechneLite® Products from the period of **** through ****; and

 

(e)           **** percent (****%) of G.E. Healthcare’s requirements for
TechneLite® Products during the period from **** through ****.

 

Compliance with the Minimum Purchase Requirements set forth in this Section 2.1
will be determined as of **** and as of the end of each **** thereafter (as
evidenced by reasonable documentation made available to LMI or its
representatives).  Not later than five (5) days after the end of each ****, G.E.
Healthcare shall provide to LMI a timely and accurate report that sets forth
G.E. Healthcare’s total requirements for each Product and certifies that G.E.
Healthcare has complied or failed to comply with its obligation to purchase the
Minimum Purchase Requirements for such period.  In any **** in which G.E.
Healthcare does not purchase at least the applicable Minimum Purchase
Requirements

 

2

--------------------------------------------------------------------------------


 

from LMI, G.E. Healthcare shall promptly pay to LMI the Shortfall Payment (as
hereinafter defined).  For purposes of calculating such payments, G.E.
Healthcare will make a good faith estimate of the Product orders for the final
**** (****) weeks of each **** and will use commercially reasonable efforts to
place purchase orders for such additional amounts or make any necessary payments
prior to the end of such ****.  By the end of the **** week of the month
immediately succeeding such ****, G.E. Healthcare shall make any necessary
true-up payments to comply with the requirements of this Section 2.1.

 

“Shortfall Payment” shall mean the **** payment for any portion of the Minimum
Purchase Requirements not purchased by G.E. Healthcare from LMI during such ****
(subject to LMI’s ability to supply).  Such payments will be calculated using
the shortfall in the Minimum Purchase Requirements for such **** (i.e., the
remaining portion of the applicable Minimum Purchase Requirements for which
purchase orders were not received) multiplied by the price of the applicable
Products hereunder (based on the average per curie price for such Products
during the period).

 

For purposes of clarity, the Parties acknowledge and agree that the Minimum
Purchase Requirements set forth herein shall include all of G.E. Healthcare’s
requirements for similar products.  For example, the Minimum Purchase
Requirements for TechneLite® Products shall include all of G.E. Healthcare’s
requirements for Technetium-99m products.

 

(c)           Section 2.6.  Section 2.6 is hereby deleted in its entirety with
the following substituted therefor:

 

2.6          LMI shall use commercially reasonable efforts to ship Products
pursuant to G.E. Healthcare’s Firm Orders.  Tc-99m generators shall be made
available for shipment **** each day of manufacture.  Days of manufacture of
Tc-99m generators are currently **** and ****.  Xe-133 gas products shall be
made available for shipment **** each **** calibrated for the following ****. 
Gallium Citrate Ga-67 Injection products shall be made available ****,
calibrated for the following ****.  LMI will provide G.E. Healthcare with ****
(****) days prior notice of any LMI initiated, permanent changes in the
manufacturing schedule for the Products, provided, however, that LMI will make a
**** that, based on G.E. Healthcare’s standing orders at the time of any such
change, are adversely affected by the new manufacturing schedule.  Any **** to
G.E. Healthcare that can reasonably be linked to the LMI manufacturing schedule
change will be reimbursed by LMI to G.E. Healthcare via a corresponding ****. 
For purposes of the foregoing, G.E. Healthcare’s **** will be measured by the
**** that LMI is required to provide G.E. Healthcare on **** as a direct result
of the change to the manufacturing

 

3

--------------------------------------------------------------------------------


 

schedule (e.g.,****).  In the event LMI is unable to deliver all product
requirements on a given day, LMI will make a fair allocation of the available
Product, such fair allocation to be determined by LMI in its sole discretion
acting reasonably after due consideration of ****, other percentage supply
requirements, and the available amount of Product for LMI’s customers, including
G.E. Healthcare, affected by such supply disruption.  In the event that delivery
of a Product is delayed more than **** hours past the agreed upon local delivery
time, LMI will reduce the price G.E. Healthcare pays for such Product up to
****%.  However, after **** (****) hours delay, G.E. Healthcare shall not be
required to accept such Product and may make arrangements with LMI to return
unopened Product for **** credit.  The foregoing shall not apply to delays
caused by force majeure events such as weather conditions, effecting
transportation of components or Products, for which there will be no price
reduction.  Following the **** hour period outlined above, in the event that
G.E. Healthcare is required to find an alternate source of Product, LMI shall
pay the difference between LMI’s price under this Agreement and the price G.E.
Healthcare is required to pay to obtain such Product, up to a limit of ****% of
LMI’s then current price, provided that such obligation shall only apply if G.E.
Healthcare has purchased all of its Minimum Purchase Requirements hereunder and
G.E. Healthcare has used its reasonable best efforts to avoid or mitigate any
such payments.

 

(d)           Section 2.9.  Section 2.9 is hereby deleted in its entirety with
the following substituted therefor:

 

2.9          All payments for Products ordered by G.E. Healthcare prior to ****
shall be made within **** (****) days after receipt of invoice.  All payment for
Products ordered by G.E. Healthcare from and after **** during the term of this
Agreement shall be made within **** (****) days after receipt of invoice.

 

(e)           Section 3.6.  Section 3.6 is hereby deleted in its entirety.

 

4

--------------------------------------------------------------------------------


 

(f)            Section 6.6.  The second paragraph of Section 6.6 is hereby
deleted in its entirety with the following substituted therefor:

 

Any communications to LMI under the terms of this Section 6.6 shall be directed
to the attention of the following agent for global pharmacovigilance or to LMI’s
designee or successor:

 

United States

Phone: 1-800-343-7851

 

·   Press Option 2 for Adverse Events or Special Situations

 

·   Press Option 3 for Product Quality Complaints

 

Fax: 1-866-880-9343

Outside US/Canada

Phone: 978-667-9531

 

 ·   Press Option 2 for Adverse Events or Special Situations

 

·   Press Option 3 for Product Quality Complaints

 

Fax: 734-929-6688

 

E-Mail: lantheussafety@i3global.com

 

i3 Drug Safety is the pharmacovigilance partner of LMI

 

(g)           Section 9.1.  Section 9.1 is hereby deleted in its entirety with
the following substituted therefor:

 

9.1          Unless earlier terminated as provided in this Agreement, the
initial term of this Agreement shall commence as of October 31, 2001 (the
“Effective Date”) and conclude December 31, 2017.  Notwithstanding the
foregoing, this Agreement may be terminated at any time by either party on
(i) three (3) years’ written notice relating to TechneLite® prior to
December 31, 2013, (ii) two (2) years’ written notice relating to TechneLite® on
and after December 31, 2013, and (iii) six (6) months’ written notice relating
to the other Products.

 

(h)           Section 9.2(c).  Section 9.2(c) is hereby amended by replacing
“**** (****) days” with “**** (****) days.”

 

(i)            Section 9.3(b).  Section 9.3(b) is hereby deleted in its entirety
with the following substituted therefor:

 

(b) any substantial increase in Seller’s direct or indirect costs relating to
radioactive waste or transportation costs relating to the supply of Mo-99 and
other raw materials;

 

5

--------------------------------------------------------------------------------


 

(j)            Section 9.3(c).  Section 9.3(c) is hereby deleted in its entirety
with the following substituted therefor:

 

then the parties shall negotiate in good faith in an effort to modify this
Agreement in accordance with any of the matters described above and such
negotiations shall commence within **** (****) days of one party’s written
notice to the other of (a) and/or (b) above.  During any negotiation period, the
pricing increments defined in Exhibit C will continue in effect.

 

(k)           Section 10.3.  Section 10.3 is hereby added as follows:

 

10.3        Notwithstanding the foregoing provisions, in the event there is a
****, G.E. Healthcare may, at its reasonable discretion, divert some or all of
G.E. Healthcare’s supply of Mo-99 (“GEH Mo-99”) to LMI for the manufacture of
Product by LMI (pursuant to the terms of this Agreement, without the option of
toll manufacturing).  LMI will use commercially reasonable efforts to accept
such GEH Mo-99, provided that the acceptance of GEH Mo-99 will be subject to
LMI’s then current manufacturing schedule and LMI’s other policies and
procedures applicable to such volume, including, but not limited to, LMI’s
purchasing specifications for Mo-99.  LMI will make a good faith effort to
optimize the manufacturing schedule related to the GEH Mo-99, provided, however,
that LMI will not be required to schedule a manufacturing run for batches of
TechneLite® generators that would result in the sale by LMI of less than ****
total curies of activity per manufacturing run (as measured in curies of
TechneLite® generators purchased by G.E. Healthcare and other customers from the
day of manufacture of such Product at LMI’s facility).  Notwithstanding anything
herein to the contrary, LMI SHALL NOT BE LIABLE TO G.E. HEALTHCARE FOR, AND G.E.
HEALTHCARE WAIVES ANY AND ALL CLAIMS AGAINST LMI FOR, DAMAGES RELATING TO THE
DECAY OR LOSS OF GEH MO-99.  GEH Mo-99 will be used exclusively for the
manufacture of Product for G.E. Healthcare, except that LMI shall have the right
to use any GEH Mo-99 not used in the manufacture of TechneLite® generators for
G.E. Healthcare in connection with the manufacture and sale of TechneLite®
generators for LMI’s other customers.  During the period of disruption, LMI will
continue to provide G.E. Healthcare with a fair allocation of the available
Product, such fair allocation to be determined by LMI in its sole discretion
acting reasonably after due consideration of ****, other percentage supply
requirements, and the available amount of Product for LMI’s customers, including
G.E. Healthcare, affected by such supply disruption, until previous production
levels and LMI’s supply of Mo-99 have been restored.  The Parties hereby agree
that, notwithstanding anything herein to the contrary, the foregoing provisions
represent G.E. Healthcare’s sole and exclusive remedies with respect to such
events.

 

6

--------------------------------------------------------------------------------


 

(l)            Article 11.  Article 11, Assignment, is hereby deleted in its
entirety with the following substituted therefor:

 

ARTICLE 11.  Assignment

 

Neither this Agreement, nor any right, interest or obligation hereunder, may be
assigned, or otherwise transferred by either Party, whether by operation of law
or otherwise, without the prior written consent of the other Party; provided,
however that (a) either Party may assign or otherwise transfer any or all of its
rights, or delegate any or all of its respective duties or obligations, under
this Agreement without the prior written consent of the other Party to (i) an
acquirer of, or successor to, all or substantially all of the assets of such
Party, or (ii) the surviving entity in any merger, consolidation, equity
exchange or reorganization to which such Party is a party, provided that, in
each case contemplated by this clause (a), such acquirer, successor or surviving
entity, as the case may be, agrees to be bound by all of the obligations of such
Party under this Agreement; and (b) LMI may assign or otherwise transfer any or
all of its rights, or delegate any or all of its duties or obligations, under
this Agreement to an acquirer of, successor to, or other transferee with respect
to all or substantially all of the assets used in or related to the manufacture,
sale and distribution of the Products or otherwise to the business of LMI to
which this Agreement relates, provided that, in each case contemplated by this
clause (b), such acquirer, successor or transferee, as the case may be, agrees
to be bound by all of the obligations of LMI under this Agreement.  In the event
of any such assignment or transfer in violation hereof, such assignment or
transfer shall be null and void and have no force or effect.  This Agreement
shall be binding upon and inure to the benefit of the Parties, and their
respective successors and assigns as permitted hereunder.

 

In addition, G.E. Healthcare shall be required to provide LMI at least ****
(****) days prior written notice of any transaction or series of related
transactions, whether or not G.E. Healthcare is a party thereto, which, after
giving effect to such transaction or transactions, would result in the sale,
lease, transfer or other disposition of some or all of the assets or business of
G.E. Healthcare to which this Agreement relates (including, without limitation,
the radiopharmacies owned or controlled by G.E. Healthcare).  Unless otherwise
requested by LMI in writing prior to the effective date of such transaction,
G.E. Healthcare shall assign and ensure that, as a condition of such transaction
or transactions, such acquirer, successor or transferee, as the case may be,
agrees to be bound by all of the obligations of G.E. Healthcare (or the
applicable pro rata portion thereof) under this Agreement for a period of not
less than **** (****) **** after the completion of such transaction or
transactions.

 

7

--------------------------------------------------------------------------------


 

(m)          Section 12.2.  The name and address for LMI in Section 12.2 is
hereby amended to read as follows:

 

Lantheus Medical Imaging, Inc.

Attn: Cyrille Villeneuve, Chief Commercial Officer

331 Treble Cove Road

North Billerica, MA 01862

 

Copy to: General Counsel, Legal Department (at the same address)

 

(n)           Exhibit A.  Exhibit A is hereby deleted in its entirety with the
following substituted therefor:

 

Exhibit A

 

Products

 

TechneLite®

 

 

****

 

Calibrated @ noon Eastern Time, ****

 

 

****

 

Calibrated @ noon Eastern Time, ****

 

 

****

 

Calibrated @ noon Eastern Time, ****

 

 

****

 

Calibrated @ noon Eastern Time, ****

 

 

****

 

Calibrated @ noon Eastern Time, ****

 

 

****

 

Calibrated @ noon Eastern Time, ****

 

 

****

 

Calibrated @ noon Eastern Time, ****

 

 

****

 

Calibrated @ noon Eastern Time, ****

 

 

****

 

Calibrated @ noon Eastern Time, ****

 

 

****

 

Calibrated @ noon Eastern Time, ****

 

 

****

 

Calibrated @ noon Eastern Time, ****

 

 

****

 

Calibrated @ noon Eastern Time, ****

 

 

****

 

Calibrated @ noon Eastern Time, ****

 

 

 

 

 

 

 

MHDLG

 

TechneLite® handling fee

 

 

 

 

 

 

 

A15

 

Set of **** ml saline eluent vials

 

 

A17

 

Set of **** ml saline eluent vials

 

 

A3

 

Set of **** ml evacuated collection vials

 

 

EV12

 

Set of **** ml evacuated collection vials

 

 

A14

 

Lead elution shield

 

 

A25

 

Molycoddle® radiation reducer

 

 

A2

 

Aluminum ion indicator kit

 

 

8

--------------------------------------------------------------------------------


 

Xenon- 133

 

 

X110

 

Xe-133 **** mCi, **** vial tube
Calibrated @ noon Eastern Time, ****

X510

 

Xe-133 **** mCi, **** vial tube
Calibrated @ noon Eastern Time, ****

X120

 

Xe-133 **** mCi, **** vial tube
Calibrated @ noon Eastern Time, ****

X520

 

Xe-133 **** mCi, **** vial tube
Calibrated @ noon Eastern Time, ****

XGUN

 

Xenon Gun

XHDLG

 

Xenon handling fee

 

 

 

Gallium-67

 

 

Ga6

 

**** mCi vial
Calibrated @ noon Eastern Time, ****

Ga8

 

**** mCi vial
Calibrated @ noon Eastern Time, ****

Ga12

 

**** mCi vial
Calibrated @ noon Eastern Time, ****

Ga18

 

**** mCi vial
Calibrated @ noon Eastern Time, ****

GHDLG

 

Gallium handling fee

 

Notes (Exhibit A)

 

·                                          LMI reserves the right to add or
delete specific items from its total product portfolio with **** days’ prior
written notice.

·                                          DOM = Day of Manufacture

 

(p)           Exhibit C1.  Exhibit C1 is hereby deleted in its entirety with the
following substituted therefor:

 

Exhibit C

 

****

 

Notes (Exhibit C1)

 

·      Handling fee schedule per order

·

Federal Express door to door

$****

·

Ground carrier door to door

$****

·

Dual leg, i.e., Air Express and

 

 

ground carrier door to door

$****

 

9

--------------------------------------------------------------------------------


 

·                  When necessary to substitute requested items due to inventory
shortfall, LMI will adjust prices for substituted items to reflect requested
items total cost.

 

·                  Annual Price Adjustments will be calculated as follows:

 

·                  Pricing for the periods of **** through **** and each ****
thereafter will be adjusted by an amount equal to the cost of materials plus
****% of the ****, provided that no ****-related adjustment will be applied to
the **** for the TechneLite® pricing.

·                  Pricing for each calendar year will be communicated to G.E.
Healthcare by **** of the previous year.

·                  Pricing will be in effect from **** through **** of the same
year.

·                  Notwithstanding the foregoing, at any time during the term of
this Agreement, LMI may adjust the Technelite® pricing to reflect any material
change in costs of molybdenum, accounting for increases or decreases.  A change
in such costs is considered material if the adjustment in the cost of molybdenum
over any **** (****) day period is more than **** percent (****%).  In the event
of such a material adjustment, LMI shall adjust the Technelite® pricing to
reflect the incremental change in such costs effective as of when such costs are
actually incurred by LMI, provided that LMI provides G.E. Healthcare at least
**** (****) days written notice and reasonable documentation supporting such
change in costs prior to implementing such effective cost adjustments.

 

·                  Weekday Unit = DOM on ****, as set forth in Section 2.6 of
the Agreement.

·                  Weekend Unit = DOM on ****, as set forth in Section 2.6 of
the Agreement.

 

3.             Full Force and Effect.  Except as expressly waived by this
Amendment, the terms and conditions of the Agreement shall remain in full force
and effect.  In the event of a conflict between the terms of this Amendment and
the Agreement, this Amendment shall control.

 

4.             Successors.  This Amendment shall be binding upon and inure to
the benefit of each of the Parties and their respective successors and assigns.

 

5.             Counterparts.  This Amendment may be executed in separate
counterparts, each of which when so executed, shall be considered an original,
and which counterparts together shall constitute the entire agreement.

 

10

--------------------------------------------------------------------------------

 

6.             Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of Delaware, excluding the conflict of
law provisions thereof.

 

7.             Severability.  Wherever possible, each provision of this
Amendment shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Amendment.

 

[Signature page follows.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as the
effective date set forth above.

 

 

G.E. HEALTHCARE INC.

 

 

 

 

 

By:

/s/ Aaron Bernstein

 

 

Name: Aaron Bernstein

 

 

Title: Global Sourcing Leader

 

 

 

 

 

LANTHEUS MEDICAL IMAGING, INC.

 

 

 

 

 

By:

/s/ Michael P. Duffy

 

 

Name: Michael P. Duffy

 

 

Title: Vice President and Secretary

 

12

--------------------------------------------------------------------------------
